J-S39020-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TYRONE MARTIN                              :
                                               :
                       Appellant                   No. 386 MDA 2018

           Appeal from the Judgment of Sentence February 14, 2018
    In the Court of Common Pleas of Huntingdon County Criminal Division at
                       No(s): CP-31-CR-0000581-2015


BEFORE: STABILE, J., MURRAY, J., and MUSMANNO, J.

JUDGMENT ORDER BY MURRAY, J.:                             FILED JULY 20, 2018

       Tyrone Martin (Appellant) appeals pro se from the judgment of sentence

imposed after the trial court convicted him of two counts of summary

harassment of corrections officers and sentenced him to pay a fine at each

count.1    Upon review, we dismiss this appeal pursuant to Pa.R.A.P. 2101

(appeal may be dismissed where defects of the appellant’s brief are

substantial).

       Appellant’s brief is comprised of three handwritten pages and is largely

nonsensical.     We are unable to discern the issue or issues that Appellant

wishes this Court to review because he has failed to include a statement of

questions involved.      The omission of a statement of questions involved is

____________________________________________


118 Pa.C.S.A. § 2709(a)(1); Appellant is incarcerated at SCI Forest, where
he is serving a sentence of life imprisonment.
J-S39020-18



“particularly grievous since the statement . . . defines the specific issues this

court is asked to review.” Commonwealth v. Maris, 629 A.2d 1014, 1015-

16 (Pa. Super. 1993).     “When the omission of the statement of questions

[involved] is combined with the lack of any organized and developed

arguments, it becomes clear that appellant’s brief is insufficient to allow us to

conduct meaningful judicial review.”         Smathers v. Smathers, 670 A.2d
1159, 1160 (Pa. Super. 1996).

      Additionally, Appellant’s brief fails to adhere to our Rules of Appellate

Procedure in virtually all other respects.
      [A]ppellate briefs. . . must materially conform to the requirements
      of the Pennsylvania Rules of Appellate Procedure. This Court may
      quash or dismiss an appeal if the appellant fails to conform to the
      requirements set forth in the Pennsylvania Rules of Appellate
      Procedure.

In re Ullman, 995 A.2d 1207, 1211 (Pa. Super. 2010) (citations omitted),

appeal denied, 20 A.3d 489 (Pa. 2011). Rule 2111(a) mandates that an

appellant’s brief shall consist of the following matters, separately and

distinctly entitled, and in the following order:

      (1)   Statement of jurisdiction.

      (2)   Order or other determination in question.

      (3)   Statement of both the scope of review and the standard of
            review.

      (4)   Statement of the questions involved.

      (5)   Statement of the case.

      (6)   Summary of argument.


                                      -2-
J-S39020-18


       (7)    Statement of the reasons to allow an appeal to challenge
              the discretionary aspects of a sentence, if applicable.

       (8)    Argument for appellant.

       (9)    A short conclusion stating the precise relief sought.

       (10) The opinions and pleadings specified in paragraphs (b) and
            (c) of this rule.

       (11) In the Superior Court, a copy of the statement of the
            matters complained of on appeal, filed with the trial court
            pursuant to Rule 1925(b), or an averment that no order
            requiring a statement of errors complained of on appeal
            pursuant to Pa.R.A.P. 1925(b) was entered.

       (12) The certificates of compliance required by Pa.R.A.P. 127 and
            2135(d).

Pa.R.A.P. 2111(a) (emphasis added).

       Appellant’s brief does not contain any of the sections mandated by Rule

2111(a). Moreover, Appellant fails to include citations to legal authority and

record citations. See Pa.R.A.P. 2119(a) (requiring that an appellant develop

an argument with citation to and analysis of relevant legal authority). Based

upon these substantial deficiencies, we dismiss the appeal.2


____________________________________________


2 Although Appellant is proceeding pro se in this appeal, he must still comply
with the Pennsylvania Rules of Appellate Procedure. Jones v. Rudenstein,
585 A.2d 520, 522 (Pa. Super. 1991) (citing Farretta v. California, 422 U.S.
806, 834 n.46 (1975)). Appellant’s pro se representation does not relieve him
of his duty to properly raise and develop appealable claims. Smathers, 670
A.2d at 1160. We have explained:

       [A]ny layperson choosing to represent himself in a legal
       proceeding must, to some reasonable extent, assume the risk that
       his lack of expertise and legal training will prove his undoing.



                                           -3-
J-S39020-18


       Appeal dismissed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/20/2018




____________________________________________




Kovalev v. Sowell, 839 A.2d 359, 367 n.7 (Pa. Super. 2003) (citation,
quotation marks and brackets omitted).


                                           -4-